DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Patent No. 6,529,754 to Kondo; U. S. Publication No. 2011 /0214030 to Greenberg et al.; U. S. Publication No. 2008/0242956 to Suzuki et al.; and U. S. Publication No. 2006/0004265 to Pulkkinen et al. none of the prior art alone or in combination teaches the limitations of the independent claim, specifically “a band having a void formed therein, a portion of the band surrounding the void having a complementary shape configured to surround the perimeter side edge of the housing and being configured to releasably secure to the mounting structure, the portion of the band and mounting structure being releasably securable via engagement and disengagement of a tongue and groove connection based on at least a force applied such that when the band is secured to the mounting structure the housing and the mounting structure are coupled to the band in an orientation in which the housing and the mounting structure extend into the void and the display of the portable information device is positioned so as to face upward from the void, wherein ingress of the housing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793